Citation Nr: 1404035	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  06-25 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for bilateral hearing loss on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 and from December 2003 to April 2004.  He also had service with the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  A Travel Board hearing was held in May 2009 before the undersigned Veterans Law Judge, at the San Antonio, Texas, VA satellite office.  A copy of the transcript of that hearing is of record.  The claim was remanded in April 2010 and February 2011 for additional evidentiary development.  

In February 2012, the Board denied entitlement to a compensable rating for bilateral hearing loss and denied referral for an extraschedular rating.  The Veteran appealed the case to the United States Court of Appeals for Veteran's Claims (Court).  A memorandum decision was issued in June 2013, and the Court entered Judgment also in June 2013, affirming that part of the Board's decision which denied a compensable rating for service-connected hearing loss, but vacated the decision as to the claim for a compensable rating for bilateral hearing loss on the basis of an extraschedular evaluation.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

It is asserted that the Veteran's bilateral hearing loss warrants an increased (compensable) disability rating on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b) (2013).  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

At the May 2009 personal hearing, the Veteran testified as to functional limitations due to his hearing loss.  He said that in his work as a mechanic and welder (hrg. tr. at pg. 6), he was unable to hear his supervisor speaking to him (hrg. tr. at pg. 7).  He also stated that the nature of his employment required him to concentrate fully on the task at hand because "it's very easy for me to lose my fingers, my hand, or get somebody else hurt."  (Hrg. tr. pg. 7.)  

When examined by VA in June 2010, significant effects on his occupation were noted, but there were no effects on his usual daily activities.  The Board found that the VA examiner did not fully describe the functional effects caused by hearing loss and requested that an examiner fully address the functional effects caused by the hearing impairment.  Additional VA audiometric exam was conducted in March 2011.  The examiner noted that the hearing loss did not render the Veteran unable to secure or maintain substantially gainful employment and that sedentary employment or employment in a loosely supervised position or employment requiring interaction with the public were all feasible.  The examiner further stated that the Veteran's occupation as a mechanic did not normally have hearing loss requirements.  

As noted earlier, the Board denied referral for an extraschedular rating in February 2012.  The Court has determined, however, that the Board failed to provide adequate reasons and bases in that the decision relied on an inadequate examination.  Specifically, it was noted that the Board relied on an exam that did not fully describe the functional effects caused by his hearing disability as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court specifically noted that the examiner's statement regarding the appellant's employability did not adequately contemplate the Veteran's limitations to allow VA to determine whether his condition markedly interfered with his employment.  Thus, remand was required for VA to provide an adequate medical opinion consistent with Martinak, supra, which required an examiner to evaluate the functional effects of a hearing disability.  

Under these circumstances, the Board finds that the competent evidence currently of record is inadequate to resolve the matter of whether an increased (compensable) extraschedular rating may be warranted, and that further examination to obtain a competent opinion on this point is needed.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the RO/AMC should arrange for the Veteran to undergo VA examination, by an ear, nose, and throat (ENT) physician or audiologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of an increased (compensable) extraschedular rating.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.  

Prior to arranging for further examination, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding, pertinent VA records of evaluation and/or treatment of the Veteran not currently of record.  It is noted that virtual records were added to the file in 2013 but they do not address his hearing impairment limitations.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should also send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to enable it to obtain any additional evidence pertinent to the matter of a higher, extraschedular rating that is not currently of record.  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159 (2013).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should appropriately notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA examination, by an ENT physician or audiologist, at a VA medical facility.  The entire claims file and pertinent electronic records must be made available to the individual designated to examine the Veteran, and report of examination should reflect consideration of the Veteran's documented history and assertions.  

Considering the Veteran's documented history and assertions, the examiner should fully describe the functional effects of the Veteran's bilateral hearing loss on his daily activities and employment.  (The Board points out, in pertinent part, that the Veteran asserts that his inability to hear at work creates a dangerous environment that may result in the loss of fingers or a hand or injury to another employee.)

The examiner should set forth all examination findings, along with the complete rationale for the comments provided, in a printed (typewritten) report.  

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the matter of an increased (compensable) rating for bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. §3.321(b) (2103).  

7.  Unless the benefit sought on appeal is granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case (SSOC) that includes citation to and discussion of 38 C.F.R. § 3.321(b)(1), along with clear reasons and bases for all determinations, and afford them the appropriate opportunity to respond before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

